                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM E. JONES,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-411-JPG
                                                   )
                                                   )
 LT. HANES,                                        )
 LT. JANE DOE NANCY, and                           )
 JEFFERSON COUNTY JUSTICE                          )
 CENTER,                                           )

                Defendants.

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff William E. Jones, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Graham Correctional Center, brings this action for deprivations of

his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff alleges that his

privacy rights were violated while he was a pretrial detainee at the Jefferson County Justice Center.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).




                                                 1
                                                The Complaint

        In his Complaint, Plaintiff makes the following allegations: Plaintiff arrived at the

Jefferson County Justice Center on December 28, 2018 and was placed in a cell by Lt. Jane Doe

(also known as Nancy). (Doc. 1, p. 1). The security camera outside the cell had a direct view of

the shower and toilet in Plaintiff’s cell. Plaintiff put up a blanket to give him privacy from the

camera and Lt. Hanes told him to take the blanket down or he would be written a ticket. (Id.).

Plaintiff alleges that the Defendants violated his privacy rights by having the camera in direct view

of the toilet.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following single count:

        Count 1:           Lt. Jane Doe (Nancy) and Lt. Hanes violated Plaintiff’s
                          constitutional right to privacy by placing him in a cell with a
                          security camera directly in view of his shower and toilet.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

        Plaintiff alleges that Defendants violated his privacy by placing him in a cell where a

security camera had a direct view of his shower and toilet. He was also not allowed to put up a

sheet to protect his privacy while he used the bathroom in view of the camera.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
       At best, prisoners have “very limited privacy rights.” Franklin v. McCaughtry, 110 F.

App’x. 715, 719 (7th Cir. 2004) (citing Anderson v. Romero, 72 F.3d 518, 522 (7th Cir. 1995)).

Those rights, however, are limited due to the realities of confinement, most importantly the need

to maintain security and order in jails and prisons. Bell v. Wolfish, 441 U.S. 520, 545-46 (1979)

(“There must be mutual accommodation between institutional needs and objectives and the

provisions of the Constitution that are of general application.”) (internal quotation omitted). The

Seventh Circuit has found that a prison has a “very strong interest in having guards observe

prisoners at all times and in all situations.” Canedy v. Boardman, 91 F.3d 30, 34 (7th Cir. 1996).

This is because constant observation provides for a more secure facility. See Canedy v. Boardman,

16 F.3d 183, 186 (7th Cir. 1994) (in suit relating to constitutionality of female guards observing

male inmates in states of undress and during private settings, court noted that “prison officials have

an obvious interest in security.”).

       Neither detainees nor prisoners have a right to be free from reasonable surveillance. For

instance, a prisoner retains no expectation of privacy in his cell under the Fourth Amendment.

Hudson v. Palmer, 468 U.S. 517, 523-30 (1984). Likewise, the Seventh Circuit has found no

protected privacy interest at stake, in the context of jail policies that expose nude male detainees

to female guards. Johnson v. Phelan, 69 F.3d 144, 146 (7th Cir. 1995) (holding that female prison

guards can monitor male detainees who are in the shower or on the toilet). Indeed, the “monitoring

of naked prisoners is not only permissible…but also sometimes mandatory.”               Matthews v.

Raemisch, 513 F. App’x. 605, 608 (7th Cir. 2013) (quoting Johnson, 69 F.3d at 146).

       Considering the above, the fact that Plaintiff was placed in a cell with a surveillance camera

that could see him while in the toilet or shower, standing on its own, does not state a claim. The




                                                  3
use of a camera in a detainees’ cell that observes all parts of the cell is clearly in furtherance of the

jail’s very strong interest in constant observation of the detainees.

                                              Disposition

        Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice for failure to state

a claim.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before August

12, 2019. Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

        An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                   4
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED: 7/15/2019

                                                     s/J. Phil Gilbert
                                                     United States District Judge




                                                5
